Title: DeWitt Clinton’s Statement on a Political Faction in New York, [before 10 December 1801]
From: Clinton, DeWitt
To: Jefferson, Thomas


          
            [before 10 Dec. 1801]
          
          A statement of interests in N.Y. by Dewitt Clinton to mr Cheetham.
          It is presumed that no serious evil can result from the designs of the little faction which has existed for a short time previous to the Presidential election, & which is governed by no principle but is solely devoted to the aggrandisement of an individual. it possesses neither talents, property virtue or any of the attributes of general confidence. it’s strength is founded on the secrecy of it’s plans, the arts & rapid movements of it’s leader, & the prevelent opinion that he has in a great degree regulated the appointments in the genl. govmt for his state. the most influential of his adherents have derived their consequence from this latter source.
          How far the contagion has spread cannot be ascertained, as the subjects of it dare not expose it. the following have been suspected of being under an undue bias in the respective counties hereafter mentioned, to wit.
          
            
              Suffolk.
              none
              Washington
              none
            
            
              Queens
              do.
              Clinton.
              do.
            
            
              Kings
              do.
              Essex
              do.
            
            
              Richmond
              do.
              Saratoga. qu. as to mr Comstock,bror in law of Govr. Fenner of R. Isld.
            
            
              New York. you know.
              Schoharie. qu. as to Geo. Tiffany & brother
            
            
              Westchester. none of any consequence.
              Montgomery.   none.
            
            
              Dutchess.
              the same.
              Oneida    do.
            
            
              Rockland
              none
              Otsego. qu. as to some individuals.
            
            
              Orange. George Gardiner & Peter Townsend.
              Herkemer.    none.
            
            
              Ulster. none of any consequence.
              Ontario. qu. as to Oliver Phelps
            
            
              Columbia.
              the Van Ness’s
              Steuben.     none
            
            
              Green
              none
              Tioga    none.
            
            
              Delaware
              do.
              Cayuga qu. as to Joseph Israel Smith &c
            
            
              Albany
              do.
              Onondago    none
            
            
              Renslaer
              do.
              Chenango    do.
            
          
          so far as Hamilton’s weight will go, the federal party will not join him. some however of minor consquence will. and these combined with the renegadoes of the Republican party will form as curious a compound as history ever recorded.  the following representatives may be relied on.
          Smith. Mitchell. V. Cortlandt. Elmendorf. Thomas. Bailey.
          Two measures will effectually destroy these unprincipled intrigues.
          1. An uniform mode of chusing electors.
          2. A designation in the electoral balots of the office voted for.
        